Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 1 of 11 PageID #: 455




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:18-CV-00028-GNS-HBB

 MARC H. JONES                                                                      PLAINTIFF


 v.


 AMERICA’S AUTO AUCTION
 BOWLING GREEN, INC.                                                              DEFENDANT


                         MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Summary Judgment (DN 49)

 and Defendant’s Motion for Leave to File Excess Pages (DN 48). The motions have been fully

 briefed and are ripe for decision.      For the reasons stated below, Defendant’s motions are

 GRANTED.

                                    I.       BACKGROUND

        On February 27, 2018, Marc H. Jones (“Jones”) filed this action against America’s Auto

 Auction Bowling Green, Inc. (“America’s Auto”) asserting claims for employment discrimination,

 wrongful termination, and retaliation in violation of Title VII of the Civil Rights Act of 1964.

 (Compl. ¶¶ 1, 29-42, DN 1). Jones alleges that America’s Auto attempted to hire an all-female

 salespersons team, enforced its dress code against men and not women, and promoted women

 instead of him. (Compl. ¶¶ 15-23). Jones filed a charge of Title VII employment discrimination

 with the Equal Employment Opportunity Commission (“EEOC”) on June 15, 2017, which issued

 a right-to-sue letter on November 29, 2017. (Compl. ¶ 24; Compl. Ex. A, at 1, DN 1-1). On

 August 23, 2017, Jones was terminated. (Compl. ¶ 27).
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 2 of 11 PageID #: 456




        America’s Auto seeks summary judgment on Jones’ claims for reverse gender

 discrimination, retaliation, and “application of policy.” (Def.’s Mem. Supp. Mot. Summ. J. 2).

 The motion is ripe for adjudication.

                                        II.   JURISDICTION

        This action arises under the laws of the United States and the Court has jurisdiction

 pursuant to 28 U.S.C. § 1331.

                                 III.     STANDARD OF REVIEW

        In determining whether a party is entitled to summary judgment, the Court must decide

 whether there is any genuine issue of material fact left for the trier of fact. See Fed. R. Civ. P.

 56(a). Initially, the moving party bears the burden of demonstrating the absence of a genuine issue

 of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

 meets its burden, then the burden is on the non-moving to provide specific evidence of a genuine

 issue of material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

        In making this determination, the Court must review the cited evidence, but it may also

 consider other material in the record such as depositions or documents. Fed. R. Civ. P. 56(c). The

 Court must view the evidence in the light most favorable to the non-moving party. Tompkins v.

 Crown Corr, Inc., 726 F.3d 830, 837 (6th Cir. 2013). But the non-moving party must do more

 than provide a “scintilla of evidence” in support of its position; the non-moving party must put on

 sufficient evidence from which a jury could reasonably decide the issue in their favor. Anderson,

 477 U.S. at 252.

        It is not required that the non-moving party present evidence that would be admissible at

 the trial stage. See Celotex Corp., 477 U.S. at 323 (“We do not mean that the nonmoving party

 must produce evidence in a form that would be admissible at trial in order to avoid summary



                                                 2
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 3 of 11 PageID #: 457




 judgment.”).       The non-moving party can offer evidence such as affidavits, declarations,

 documents, or electronically stored information.1 See id. (“Rule 56(e) permits a proper summary

 judgment motion to be opposed by any of the kinds of evidentiary materials listed in Rule

 56(c) . . . .”).

                                          IV.   DISCUSSION

          A.        Successor Liability

          As a preliminary matter, the Court must determine whether the allegations of improper

 conduct before January 2017 are relevant to the claims asserted against America’s Auto. Jones

 alleges multiple instances of improper conduct occurring before 2017, including hiring and paying

 a female salesperson, Kayla Allen (“Allen”), a higher starting salary of $50,000 compared to

 Jones’ starting salary of $45,000. (Compl. ¶ 15). Additionally, Jones alleges Jeff Greer (“Greer”)2

 stated that he wanted more “saleswomen”, that “sex sells”, and that the company needed to appease

 the “perverted” car dealers. (Compl. ¶¶ 16, 19). ABC was sold to America’s Auto in January

 2017. (Compl. ¶ 11). America’s Auto contends that all allegations of improper conduct prior to

 its acquisition of ABC are immaterial because they cannot be imputed to America’s Auto. (Def.’s

 Mem. Supp. Mot. Summ. J. 17).

          “Successor liability is appropriate in the employment law context if the imposition of such

 liability would be equitable.” Carter v. Paschall Truck Lines, Inc., 364 F. Supp. 3d 732, 736

 (W.D. Ky. 2019) (emphasis added) (internal quotation marks omitted) (citing Comer v. Directv,



 1
   Jones has not responded to the motion. As the Sixth Circuit has noted, however, “a district court
 cannot grant summary judgment in favor of a movant simply because the adverse party has not
 responded. The court is required, at a minimum, to examine the movant’s motion for summary
 judgment to ensure that he has discharged that burden.” Carver v. Bunch, 946 F.2d 451, 455 (6th
 Cir. 1991).
 2
   Greer was hired in 2016 as General Manager for ABC Bowling Green (“ABC”), which is
 America’s Auto’s predecessor in interest. (Compl. ¶ 14).
                                                   3
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 4 of 11 PageID #: 458




 LLC, No. 2:14-CV-1986, 2016 WL 853027, at *5 (S.D. Ohio 2016)). When deciding whether

 imposition of liability would be equitable, the Court must consider: “1) the interests of the

 defendant-employer, 2) the interests of the plaintiff-employee, and 3) the goals of federal policy,

 in light of the particular facts of a case and the particular legal obligation at issue.” Id. (citing

 Cobb v. Contract Transp., Inc., 452 F.3d 543, 554 (6th Cir. 2006)).

         Additionally, the Sixth Circuit has held these nine factors are appropriate when analyzing

 successor liability:

         (1) whether the successor company has notice of the charge; (2) the ability of the
         predecessor to provide relief; (3) whether the new employer uses the same plant;
         (4) whether there has been substantial continuity of business operations; (5)
         whether the new employer uses the same or substantially same workforce; (6)
         whether the new employer uses the same or substantially same supervisory
         personnel; (7) whether the same jobs exist under the same working conditions; (8)
         whether [the defendant] uses the same machinery, equipment and methods of
         production; and (9) whether [the defendant] produces the same product.

 Id. at 737 (alterations in original) (quoting Cobb, 452 F.3d at 554). The Sixth Circuit made clear

 these factors were not the test for successor liability, but were only factors courts have previously

 considered when applying the three-part test from MacMillan. Id. (citation omitted). The pivotal

 questions remain whether the imposition of such liability would be equitable and whether it would

 be consistent with federal policy. Id. (citation omitted).

         The imposition of successor liability would not be equitable here. Jones was hired by ABC

 in February 2014. (Compl. ¶ 11). America’s Auto had no input as to his starting salary at the time.

 Shortly after Greer was hired in June 2016, he hired Allen and paid her more than Jones. (Compl.

 ¶ 15). Again, America’s Auto had no input in this decision. Additionally, there is no evidence

 that America’s Auto was made aware of Greer’s previous statements regarding hiring more women

 before it acquired ABC. To the contrary, it appears that America’s Auto did not learn of these

 allegations until after the sale was completed in January 2017.

                                                   4
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 5 of 11 PageID #: 459




         Because Greer was kept on as General Manager, and the management team remained

 intact, if the statements attributed to Greer had been related to America’s Auto before it purchased

 the business, they could be evidence that America’s Auto participated or should be held

 responsible for ABC’s discriminatory actions. However, because America’s Auto had no notice

 of these charges and a timely opportunity to address them, it would be unequitable to impose

 successor liability on America’s Auto. See Carter, 364 F. Supp. 3d at 736. Accordingly,

 America’s Auto is not responsible for discriminatory acts by its predecessor in interest prior to its

 purchase of the business in January 2017.

         B.      Reverse Gender Discrimination

         Title VII prohibits an employer from discriminating against any employee based on his or

 her sex. See 42 U.S.C. § 2000e-2(a) (“It shall be an unlawful employment practice for an

 employer . . . to fail or refuse to hire or to discharge any individual . . . because of such individual’s

 race, color, religion, sex, or national origin . . . .”). Jones can offer either direct or circumstantial

 evidence to prove his discrimination claim under Title VII. Bruce v. Meharry Med. Coll., 692 F.

 App’x 275, 278 (6th Cir. 2017) (citations omitted). “Circumstantial evidence allows the factfinder

 to draw a reasonable inference that discrimination occurred.” Id. (citation omitted). Jones has not

 offered direct evidence; therefore, the reverse gender discrimination claim is analyzed according

 to the burden-shifting framework established in McDonnell Douglas v. Green, 411 U.S. 792

 (1973). Laster, 746 F.3d 714, 730 (6th Cir. 2014).

         Under the McDonnell Douglas framework Jones initially bears the burden of establishing

 a prima facie case. Id. If Jones is successful, America’s Auto bears the burden of production of

 evidence; America’s Auto must articulate legitimate non-discriminatory reasons for actions taken.

 Id. If America’s Auto is successful, Jones must proffer evidence as to why America’s Auto’s



                                                     5
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 6 of 11 PageID #: 460




 stated reasons are not the true reasons that motivated its action. Id. “Although the burden of

 production shifts between the parties, the plaintiff bears the burden of persuasion through the

 process.” Id.

         To make out a prima facie case under the McDonnell Douglas framework, Jones must

 present evidence that: “(1) [he] is a member of a protected class; (2) [he] was qualified for the job

 and satisfactorily performed it; (3) [he] suffered an adverse employment action; and (4) others,

 similarly situated and outside the protected class, were treated differently.” Bruce, 692 F. App’x

 at 278 (citation omitted). However, because Jones alleges “reverse discrimination–that is, he is a

 member of the majority claiming employment discrimination–the plaintiff bears the burden of

 demonstrating that he was intentionally discriminated against despite his majority status.” Wyatt

 v. Ky. Cmty. & Tech. Coll. Sys., No. 3:15-CV-00885-GNS, 2016 WL 3580787, at *2 (W.D. Ky.

 June 28, 2016) (citation omitted); see also Malloy v. Potter, No. 3:04-CV-39-S, 2007 WL

 1031642, at *3 (W.D. Ky. 2007) (“In cases of reverse gender discrimination, the plaintiff satisfies

 the first element by demonstrating ‘background circumstances [to] support the suspicion that the

 defendant is that unusual employer who discriminates against the majority.’” (alteration in

 original) (citation omitted)).

         Jones’ claim for gender discrimination is based on allegations that: (1) the dress code

 policy was enforced against males and not females; (2) some of Jones’ accounts were moved to

 female employees; and (3) a female employee was promoted and given supervisory authority over

 Jones. (Compl. ¶¶ 20-23). These actions could qualify as adverse employment actions. See

 Laster, 746 F.3d at 727 (“In the context of a Title VII discrimination claim, an adverse employment

 action is defined as a ‘materially adverse change in the terms or conditions’ of employment.”

 (citing Kocsis v. Multi-Care Mgmt. Inc., 97 F.3d 876, 885 (6th Cir. 1996))). However, in each of



                                                  6
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 7 of 11 PageID #: 461




 these scenarios it is unclear whether Jones was discriminated against and America’s Auto has

 offered legitimate non-discriminatory reasons for each action taken. First, America’s Auto argues

 Jones was never disciplined for a violation of the dress code and the female employee Jones

 complained about was disciplined for violating the dress code. (Def.’s Mem. Supp. Mot. Summ.

 J. 33).

           In addition, America’s Auto provided a non-discriminatory basis for transferring some

 accounts from Jones to female sales representatives. Jones had worked for America’s Auto and

 ABC for several years and had amassed hundreds of dealer accounts because of the size of the

 department. (Jones Dep. 48:4-10, Jan. 20, 2020, DN 49-2). America’s Auto began to hire more

 sales representatives and divided the existing accounts among the sales representatives. (Kirby

 Dep. 27:15-17, Feb. 12, 2020, DN 49-10; Jones Dep. 45:4-6). Some of Jones’ previous accounts

 were assigned to both male and female sales representatives, and there is no evidence Jones

 complained or made any effort to get those accounts back. (Jones Dep. 61:15-25, 138:12-21).

 Accounts could also be reassigned based on prior relationships with dealers or at a dealers’ request.

 (Kirby Dep. 23:19-25; Jones Dep. 83:22-25). Thus, America’s Auto contends the accounts were

 reassigned based on the need for efficiency or business relationships, not gender.

           Additionally, Jones alleges that a female employee, Karol Kirby (“Kirby”), was promoted

 and given supervisory authority over him. (Compl. ¶ 23). America’s Auto proffers that Kirby was

 promoted based upon her qualifications, including her 20 years of experience in the industry.

 (Kirby Dep. 8:10-13).




                                                  7
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 8 of 11 PageID #: 462




        Assuming Jones established a prima facie case for gender discrimination, America’s Auto

 has met its burden of proffering legitimate non-discriminatory reasons for its actions. See Laster,

 746 F.3d 714 at 730. Jones has not offered evidence to dispute these stated reasons. Therefore,

 the Court grants summary judgment on Jones’ gender discrimination claim.

        C.      Retaliation

        Title VII prohibits an employer from discriminating against an employee or applicant

 because they have opposed an employer’s practice under Title VII. See 42 U.S.C. § 2000e-3 (“It

 shall be an unlawful employment practice for an employer to discriminate against any of his

 employees or applicants . . . because he has opposed any practice made an unlawful employment

 practice by this subchapter, or because he has made a charge, testified, assisted, or participated in

 any manner in an investigation, proceeding, or hearing under this subchapter.”). “The term

 ‘oppose,’ being left undefined by the statute, carries its ordinary meaning, ‘to resist or antagonize

 […]; to contend against; to confront; resist; withstand.’” Laster, 746 F.3d at 730-31 (alteration in

 original) (citations omitted).

        “Title VII retaliation claims can be established either by introducing direct evidence of

 retaliation or by proffering circumstantial evidence that would support an inference of retaliation.”

 Kuklinski v. Mnuchin, 829 F. App’x 78, 82 (6th Cir. 2020) (internal quotation marks omitted)

 (quoting Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 538 (6th Cir. 2008)). Jones has not

 proffered direct evidence; therefore, the retaliation claim is analyzed according to the burden-

 shifting framework established in McDonnell Douglas. Laster, 746 F.3d 714 at 730.

        The initial burden is on Jones to make out a prima facie case for retaliation. Id. If Jones

 is successful, “the burden of production of evidence shifts to the employer to articulate some

 legitimate, non-discriminatory reason for its actions.” Kuklinski, 829 F. App’x at 82 (internal



                                                  8
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 9 of 11 PageID #: 463




 quotation marks omitted) (citations omitted). If America’s Auto satisfies its burden, the burden of

 production shifts back to Jones to show his employer’s “proffered reason[s were] not the true

 reason[s] for the employment decision.” Id. (alterations in original) (internal quotation marks

 omitted) (citation omitted). Throughout this analysis the burden of persuasion remains with Jones.

 Id. (citing Dixon v. Gonzales, 481 F.3d 324, 333 (6th Cir. 2007)).

        To make out a prima facie claim of retaliation Jones must establish four requirements: “(1)

 he engaged in protected activity; (2) his exercise of such a protected activity was known by the

 defendant; (3) thereafter, the defendant took an action that was materially adverse to the plaintiff;

 and (4) a causal connection existed between the protected activity and the materially adverse

 action.” Id. (internal quotation marks omitted) (citations omitted).

        There is no dispute regarding the first three elements of a prima facie claim: Jones filed

 an EEOC charge against America’s Auto and he was later terminated his employment. (Compl.

 ¶¶ 24-27). The question is then whether there is a causal connection between the EEOC charge

 and Jones’ termination. See id. Jones claims that he was written up for the first time after he filed

 his EEOC charge, which could be considered circumstantial evidence that America’s Auto had it

 out for Jones because he filed the EEOC charge. (Compl. ¶ 25). Of course, circumstantial

 evidence can be used to prove a retaliation claim. See Kuklinski, 829 F. App’x at 82.

        Without more, the fact that Jones was written up is not enough to establish a causal

 connection between the EEOC claim and the write-up and eventual termination. Even if it is,

 America’s Auto has met its burden of providing non-discriminatory reasons for its actions. See

 id. America’s Auto states that on May 24, 2017, it received a complaint about Jones from a

 customer and the dealer asked for a new salesperson. (Def.’s Mot. Summ. J. Ex. J, DN 49-11).




                                                  9
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 10 of 11 PageID #: 464




  America’s Auto received an additional complaint about Jones from a second dealer who stated that

  Jones had threatened it with a poor place in the auction if the customer asked for a new sales

  representative. (Def.’s Mot. Summ. J. Ex. L, DN 49-13). A third customer complained, stating it

  would not do business with America’s Auto as long as Jones was employed there. (Def.’s Mot.

  Summ. J. Ex. L; Kirby Dep. 38:11-13). Based on these customer complaints, Jones was issued a

  written warning. (Kirby Dep. 41:22-25). America’s Auto has also provided evidence of a big

  drop off in sales for Jones which, coupled with the customer complaints, were the reasons it fired

  Jones. (Def.’s Mot. Summ. J. Ex. N, DN 49-15).

         Jones has offered no rebuttal to America’s Auto’s articulated reasons or shown that these

  reasons were not the true reasons he was terminated. See Kuklinski, 829 F. App’x at 82. Therefore,

  the Court grants summary judgment on Jones’ retaliation claim.

         D.      Application of Policy

         Jones’ third cause of action is for “application of policy” in violation of Title VII. (Compl.

  ¶¶ 38-42). It is unclear how “application of policy” is a cause of action under Title VII. If the

  cause of action is for having and applying a policy of gender discrimination, then the cause of

  action would be gender discrimination. Jones has provided no evidence or authority to support

  this cause of action and did not respond to America’s Auto’s dispositive motion. Therefore, the

  Court grants summary judgment on this claim.

                                       IV.     CONCLUSION

         For the foregoing reasons, IT IS HEREBY ORDERED as follows:

         1.      Defendant’s Motion for Summary Judgment (DN 49) is GRANTED, and

  Plaintiff’s claims are DISMISSED WITH PREJUDICE.

         2.      Defendant’s Motion for Leave to File Excess Pages (DN 48) is GRANTED.



                                                  10
Case 1:18-cv-00028-GNS-HBB Document 50 Filed 03/08/21 Page 11 of 11 PageID #: 465




        3.     The Clerk shall strike this matter from the active docket.




                                                                 March 8, 2021


  cc:   counsel of record




                                                11
